Name: Council Regulation (EEC) No 1347/78 of 19 June 1978 fixing the amounts of aid granted for seeds for the 1978/79 and 1979/80 marketing years
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 6. 78 Official Journal of the European Communities No L 165/3 COUNCIL REGULATION (EEC) No 1347/78 of 19 June 1978 fixing the amounts of aid granted for seeds for the 1978/79 and 1979/80 marketing years THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organiza ­ tion of the market in seeds ( J ), as last amended by Regulation (EEC) No 1346/78 (2), and in particular Article 3 (3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas the market situation within the Community and the foreseeable market trends with regard to the seeds which are listed in the Annex to Regulation (EEC) No 2358/71 and which will be marketed during the 1978/79 and 1979/80 marketing years do not ensure fair returns for the producer ; whereas part of the production costs should be offset by aid ; Whereas Article 3 (2) of Regulation (EEC) No 2358/71 provides that, when the aid is being fixed, account must be taken of, on the one hand, the need to ensure a balance between the volume of production required in the Community and the possible outlets for that production and, on the other hand, the price of the products concerned on external markets, HAS ADOPTED THIS REGULATION : Sole Article For the 1978/79 and 1979/80 marketing years, the amounts of the aid granted for seeds, provided for in Article 3 ' of Regulation (EEC) No 2358/71 , shall be as shown in the Annex hereto. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 19 June 1978 . For the Council The President P. DALSAGER (&gt;) OJ No L 246, 5 . 11 . 1971 , p. 1 . I2) See page 1 of this Official Journal . ( ») OJ No C 85, 10 . 4. 1978 , p. 31 . (4 OJ No C 101 , 26 . 4. 1978, p. 10 . No L 165/4 Official Journal of the European Communities 22. 6. 78 ANNEX (u.a. /100 kg) CCT heading No Description Amountof aid ex 12.01 A ex 12.03 C ex 07.05 A I ex 07.05 A III ex 12.03 C Linum usitatissimum L. partim (textile flax) Linum usitatissimum L. partim (Linseed) Cannabis sativa (L. monoica) 1 . GRAMINEAE Arrhenatherum elatius (L.) J. and C. Presl . Dactylis glomerata L. Festuca arundinacea Schreb. Festuca ovina L. Festuca pratensis Huds. Festuca rubra L. Lolium multiflorum Lam. Lolium perenne L.  of high persistence, late or medium late  new varieties and others  of low persistence, medium late, medium early or early Lolium x hybridum Hausskn. Phleum pratense L. Poa nemoralis L. Poa pratensis L. Poa trivialis L. 2. LEGUMINOSAE Pisum arvense L. Vicia faba L. ssp. faba var. equina Pers. Vicia faba L. var. minor (Peterm.) bull. Medicago sativa L. (ecotypes) ' Medicago sativa L. (varieties) Trifolium pratense L. Trifolium repens L. Trifolium repens L. var. giganteum Vicia sativa L. 14.5 11.5 10.5 33 28 29 21 22 19 11 18 14 10 11 38 20 20 20 4 5 5 10 18 26 28 28 16